Martin, J.,

delivered the opinion of the court.
This is an action to compel the Citizens’ Bank to receive a certain lot of ground with the buildings thereon, part of the dotal property of the wife of the plaintiff, as security for seven hundred and fifty shares of stock, subscribed by the plaintiff and wife in said bank, according to the terms of its charter. The bank refused to receive the property, on the ground that it being the dot of his wife, was not susceptible of mortgage. From a decree rendered in favor of the plaintiffs, the bank has appealed to this court.
The counsel for the plaintiffs in support of their demand, relies on a private act of the legislature, passed for the special benefit of his clients, approved the 5th of February, 1829, (Session Jlcts of 1829, page 136,) by which R. O. Pritchard and Mary Ross Pritchard his wife “are authorised and empowered to dispose of by deed of sale or otherwise,” the houses and lot now in question, “any law to the contrary notwithstanding;” and he also relies on the 25th section of the charter of said bank, which authorises married women to bind themselves in solido with their husbands and mortgage their dotal and other property to the bank.
When parties to a marriage contract do not stipulate and fix tlieir rights by a matrimonial convention, they are considered as haying left those rights to be re-regulated by such laws as may be enacted from time to time, during the continuance of the mar-, riage: J3eld} also that laws authorising the alienation of the dotal property of the wife, and giving her power to . mortgage her property, and bind herself in unconstitutional, piiedtoymarriaed into previousIage°. thtu pas"
Partieshaving tLi^state) Tnd removmgtotins, cemingany proafteinvaídí ™c^yernelfandresulate„d kr the mioil.
asf spouse in the succession of the other, they will be tested, not by the law in. force at the time of the • marriage, but by that existing at the time the succession is opened.
*133On the other hand the counsel for the bank contend, that the constitution forbids the application of these acts, to the case of the plaintiffs, who were married in 1818, anterior to their enactment; and because by the marriage contract between them, this property is declared to be dotal, and as such was inalienable by the existing laws, except in certain cases, none of which are pretended to be like the present one.
The constitutionality of the private act and the 25th section of the bank charter alluded to, so far as they are sought to be applied to the case before us, are the only points presented for the consideration of the court.
When the parties to a marriage contract'do not choose to stipulate and fix their rights by a matrimonial convention, they are considered as having left or wished those rights to be regulated by the law of the land. They are not, however, to be governed by the laws which are in existence at the place and at the time of their union, but by such laws for the time being, as may be in force during its whole continuance.
This court has decided and held in the case of Saul vs. His Creditors, 5 Martin, N. S. 569, that the parties having removed from the state of Virginia, in which they were married, to the state of Louisiana, their rights concerning any property afterwards acquired, are to be regulated by the law of the place to which they had removed. So future rights accruing thereafter are tested by the laws which are in force at the period when they accrue; as to the rights of either spouse in the succession of the other, they will be tested not by the law that was in force at the time of the marriage, but at the time the succession is opened.
It is said the private act and the provision in the bank charter relied on, impose the obligation (or create the right, which is the same thing) resulting from the contract of marriage, inasmuch as they put the wife in duriori casu by depnving her of the security which she had under the marriage, for her dotal property, by protecting it from waste through the influence of the husband and the too great confidence of the wife.
The legislature has the power to remove or modify the legal incapacities of minors and married women, as may be deemed expedíent. Incapacities and disabilities are creatures of the law, and may at any time be removed or modified by it eadem modo.
*134It is true the incapacities under which the law places minors and married women are all intended for the benefit of those persons; but as time and circumstances occasionally render these incapacities injurious to them, it is in the power of the legislature to remove or modify the disabilities under which they labor.
When the United States took possession of this country the laws of Spain protracted the period of minority until the expiration of the twenty-fifth year. The legislature of the territory modified this provision. of the Spanish law, and provided that minority should cease at the age of twenty-one years. No injury ensued in regard to those persons then between the ages of twenty-one and twenty-five years, yet their capacity and power were enlarged and encreased, and it is probable some of them may have made an indiscreet use of the faculty given them to dispose of their property and to manage their affairs themselves. This misfortune, if it were such, was no doubt more than compensated by the ability of the majority of them to exert their industry and acquire weal th and experience in business. We are never to presume that the legislature acts in any case or passes any'law without proper consideration or deliberation. Circumstances may have rendered it expedient that the plaintiffs should be enabled to dispose of a lot of ground such as the present, which was part of the dowry. The interest of the parties required it; the vigor of mind and discretion of the wife and her prudence, most likely justified the interference of the law-making power.
The extension of the commerce of the state, calling for an increase of banking capital, the general assembly deemed it proper to facilitate it by removing some of the incapacities under which married women labored in regard to certain rights and contracts and the inalienability of the dowry. It is not unlikely that some injury may result by the removal of these disabilities, but the legislature supposed more good would be attained and that injuries springing from these acts would be more than compensated by the attainment of the objects it had in view.
*135Neither the special act, nor the provisions of the bank charter authorise the alienation of any property without the consent of all the parties interested and concerned. They neither violate nor impair any right or obligation; and neither places any of the parties in duriori casu. Incapacities and disabilities are all creatures of the law, and may at any time, be removed or modified by it, eadem modo.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be’ affirmed, with costs.